DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on October 16, 2020.  As directed by the amendment, Claims 1, 4-6, 11, 13, 15, 16, 19, 20, 23, 24, 28, 33, 34, 38, 59-61, 63, 65, and 70 have been amended.  Claims 3, 10, 31, and 41 have been canceled.  Claim 107 is a new claim.  Claims 1, 4-6, 9, 11, 13, 15, 16, 18-20, 23, 24, 28, 33, 34, 38, 59-61, 63, 65, 70, and 107 are pending in the instant application.
Regarding the Office Action filed May 28, 2020:
Applicant has not resolved all objections to the specification.  Therefore, those objections have been maintained.  Please see below for more details.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, addition objections have been found.  Please see below for more details.
Claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 101.  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or re-
Specification
The disclosure is objected to because of the following informalities: 
The use of the terms “Somos”, “Stratasys”, “Accura”, “DuraForm”, “CastForm”, “Laserform”, “VisiJet”, “CobaltChrome”, “PrimeCast”, “PrimePart”, “Alumide”, “CarbonMide”, and “GmbH” (paragraph 0078), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities: 
The phrase “performing computational” should be changed to --performing the computational-- to maintain consistency (Claim 4, Line 2; Claim 6, Lines 1-2).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Docking structure of Claim 15
Functional structure of Claim 33
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 11, 13, 15, 16, 18-20, 23, 24, 28, 33, 34, 38, 59-60, 70, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al. (US 2004/0060563) in view of De Backer (WO 2014/125059) and Fields et al. (US 2003/0228344).
Regarding Claim 1, Rapacki discloses a method of controlling airflow distribution in a lung of a respiratory system of a patient (methods and devices for regulating fluid flow to and from a region of the patient’s lung, paragraph 0013; diameter of bronchial passageway can be measured through CT scan, paragraph 0287), the method comprising: identifying at least one diseased region of the lung (physician or technician evaluates diseased area of patient’s lung, paragraph 0285) indicating the at least one diseased region of the lung has a reduced airflow as compared to a threshold healthy airflow for the at least one diseased region (physician or technician evaluates diseased area of patient’s lung, paragraph 0285; such diseases are accompanied by chronic or recurrent obstruction to air flow within the lung, paragraph 0006; it is known that pulmonary diseases reduce the ability of one or both lungs to fully expel air, paragraph 0007; a threshold must exist in order for a physician or technician to know which region of the lung is healthy or diseased); identifying at least one healthy region of the lung indicating the at least one healthy region of the lung has at least a threshold healthy airflow for the at least one healthy region (physician or technician evaluates diseased area of patient’s lung, paragraph 0285; such diseases are accompanied by chronic or recurrent obstruction to air flow 
Rapacki fails to disclose obtaining, at a computing device, a 3-D model of at least part of the respiratory system; performing, by the computing device, computational fluid dynamics simulation on the 3-D model to  generate a first computer model of airflow through the at least part of the respiratory system; identifying, at least one diseased region of the lung based on the first computer model indicating the at least one diseased region of the lung has a reduced airflow 
However, De Backer, of the same field of endeavor, teaches a method for determining a respiratory condition (Abstract) including obtaining, at a computing device, a 3-D model of at least part of the respiratory system (HRCT scans can then be converted into patient-specific 3D computer models, Page 14, Lines 7-20; modeling by a computer the air flow through the airway using the three-dimensional structural model, Page 17, Lines 20-29); performing, by the computing device, computational fluid dynamics simulation on the 3-D model to  generate a first computer model of airflow through the at least part of the respiratory system (HRCT scans can then be converted into patient-specific 3D computer models, Page 14, Lines 7-20; modeling by a computer the air flow through the airway using the three-dimensional structural model, Page 17, Lines 20-29); identifying, at least one diseased region of the lung based on the first computer model indicating the at least one diseased region of the lung has a reduced airflow as compared to a threshold healthy airflow for the at least one diseased region (anatomical structures are subsequently identified by selection regions, Page 15, Lines 21-28; right and left lungs segmented and fissure lines may be identified, Page 16, Lines 7-16; the respiratory condition may be selected from a variation of respiratory conditions, Page 21, Lines 7-18; 3-D model used 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional steps of evaluating or assessing a patient’s lungs through the use of a computer model of the patient’s lungs to the existing steps of Rapacki, as taught by De Backer, to assess the patient specific mass flow rate towards each lobe (De Backer: Page 16, Lines 14-16), to detect subtle changes in respiratory geometry and function (De Backer: Page 22, Lines 7-13), and to maximize the effect of the treatment by optimizing the treatment in a patient specific fashion (De Backer: Page 24, Lines 1-5).  The benefit of De Backer allows the treatment to be more patient specific since the physician would be able to see the entirety of the patient’s respiratory system from all angles as well as accurately measure the diameters of different respiratory passageways.  This would assist the physician or technician when evaluating which parts of the lung is diseased or healthy.  It also allows for the evaluation of mass flow rate through the lungs via computer simulation.  This modification would facilitate the manufacturing of a patient specific flow control device since the dimensions of the patient’s respiratory system are more easily obtainable and are more accurate.  
Rapacki-De Backer combination teaches outcome parameter is related to aerosol deposition characteristics such as effective lung dose (De Backer: Page 20, Lines 34-36).  Rapacki-De Backer combination fails to teach administering an inhaled drug to the lung while the channel of the at least one device is configured to be narrower than the at least one airway 
However, Fields, of the same field of endeavor, methods and devices for regulating fluid flow in one or more lung regions (Abstract) including administering an inhaled drug to the lung (in course of delivering therapeutic agent to targeted lung region, it can be desirable to control dispersion of therapeutic agent in lung so agent does not flow through any collateral pathways into areas of healthy lung tissue, paragraph 0094; one way of controlling movement of therapeutic agent within the lung is to provide pressure differentials in different regions of lung, wherein pressure differentials encourage therapeutic agent to flow in desired manner, if P1 is greater than P2, therapeutic agent will flow from 1210 to 1220 due to pressure differential, paragraph 0095) while the channel of the at least one device is configured to be narrower than the at least one airway passage to reduce airflow through the at least one airway passage to the at least one healthy region thereby increasing airflow to the at least one diseased region (bronchial isolation devices are implanted in all airways that provide direct flow to targeted lung region, if collateral flow from adjacent lung regions could be reduced substantially or eliminated, the targeted lung region will likely collapse, paragraph 0132; devices would allow free fluid flow in exhalation but limit flow to a predetermined level in inhalation, flow into adjacent lung region would be limited and thereby limiting the flow of gas into targeted lung region through collateral pathways from adjacent lung regions, flow limitation is desirably sufficient to allow isolated lung region to collapse, but would not collapse the adjacent lung regions, paragraph 0133) to reduce collateral flow throughout the lung to properly isolate a diseased lung region (paragraph 0011) and to ensure therapeutic agent does not flow through any collateral pathways into areas of healthy lung tissue (paragraph 0094).

Regarding Claim 4, Rapacki-De Backer-Fields combination teaches performing computational fluid dynamics simulation on the 3-D model comprises: modeling a structural behavior of the at least part of the respiratory system (De Backer: modeling by a computer the structural behavior of the airway, Page 17, Lines 23-30); and modeling an interaction of the structural behavior with the airflow through the at least part of the respiratory system (De Backer: modeling by a computer the interaction with the flow, Page 17, Lines 23-30).
Regarding Claim 5, Rapacki-De Backer-Fields combination teaches the first computer model determines at least one or more of airway volumes, lobe volumes, airway resistance, lobar ventilation, perfusion, and particle deposition (De Backer: assessing airway resistance, volumes, airway wall thickness, local perfusion, and/or stiffness, Page 22, Lines 10-13; outcome parameters include lobar volume, airway volume, airway resistance, changes in airway volume and resistance, and aerosol deposition characteristics, Page 17, Lines 5-14).

Regarding Claim 9, Rapacki-De Backer-Fields combination teaches determining an optimal ventilation-perfusion ratio (De Backer: percentage blood vessel in lobe could be considered measure of lobar perfusion and can be used to assess ventilation perfusion matching, Page 20, Lines 1-7; destruction of tissue results in reduction of local perfusion thereby potentially causing a ventilation - perfusion mismatch, Page 19, Lines 24-34; the ability to determine emphysema on a lobar level allows a ventilation-perfusion ratio to be produced based on the percentage obtained regarding the lobar perfusion).
Regarding Claim 11, Rapacki-De Backer-Fields combination teaches based on at least one of the first computer model (De Backer: HRCT scans can then be converted into patient-specific 3D computer models, Page 14, Lines 7-20; modeling by a computer the air flow through the airway using the three-dimensional structural model, Page 17, Lines 20-29), the at least one diseased region of the lung, or at least one healthy regions of the lung (Rapacki: physician or technician determines targeted lung region and then determines the bronchial passageways that provide airflow to targeted lung region, paragraph 0285), determining a level of narrowing of the channel for the at least one device for the at least one airway passage (Rapacki: as known to those skill in the art, diameter of internal lumen for a specific bronchial passageway can vary based on location and can vary from patient to patient, paragraph 0117; flow control device has 
Regarding Claim 13, Rapacki-De Backer-Fields combination teaches the at least one device comprises a body structure (Rapacki: body structure of 110, Figs 6A-6B) and a functional structure with one or more walls (Rapacki: function of 612 has walls, Figs 6A-6B).
Regarding Claim 15, Rapacki-De Backer-Fields combination teaches the body structure comprises an inner surface (Rapacki: inner surface of 110 and/or 637, Figs 6A-6B), comprising one or more docking structures (Rapacki: 637, Figs 6A-6B) configured to detachably engage with the functional structure (Rapacki: 637 is optional, protects 612 from damage and can maintain shape of 110 against compression and constriction, 637 supports and stiffens 620, paragraph 0132), wherein the one or more docking structures are configured to engage the functional structure to hold it stable within an interior of the body structure (Rapacki: 637 is optional, protects 612 from damage and can maintain shape of 110 against compression and constriction, 637 supports and stiffens 620, paragraph 0132).
Regarding Claim 16, Rapacki-De Backer-Fields combination teaches the functional structure can be placed and removed with a non-surgical interventional approach (Rapacki: graspers or forceps are used for the removal of 110, paragraph 0132; 110 is deployed through a catheter, deployed to target location through trachea of patient, paragraph 0198; catheter extends 
Regarding Claim 18, Rapacki-De Backer-Fields combination teaches the inner surface is one of circular, ellipsoid and polygonal in shape (Rapacki: 110 has a generally circular shape, can have other cross-sectional shapes that enable device to be inserted, paragraph 0148).
Regarding Claim 19, Rapacki-De Backer-Fields combination teaches the functional structure has an inner diameter (Rapacki: inner diameter of 631, Figs 6A-6B) determining a level of narrowing of the channel for the at least one device for the at least one airway passage (Rapacki: inner diameter of 631 determines level of narrowing, Figs 6A-6B; flow control device has fluid flow regulation characteristics that can be varied based upon design, configured to permit flow in two directions, one direction, completely restrict flow in any direction, or any combination, paragraph 0119; dimensions of 110 can vary based upon bronchial passageway in which 110 is configured to be implanted, paragraph 0136; cracking pressure can be varied by changing durometer, diameter of valve, length of slit, angle, depth, or shape of taper feature, or thickness of valve, paragraph 0172).
Regarding Claim 20, Rapacki-De Backer-Fields combination teaches placing the functional structure in the body structure prior to the administering the inhaled drug to the lung (Rapacki: 110 is deployed through a catheter, deployed to target location through trachea of patient, paragraph 0198; catheter enables instillation of therapeutic agents into distal side of flow control device, paragraph 0171; therapeutic agent could be instilled through a dilator device, paragraph 0342; 110 can be placed in the patient before therapeutic agent or lung dose can be instilled or administered; Fields: therapeutic agent can be delivered to targeted lung region either 
Regarding Claim 23, Rapacki-De Backer-Fields combination teaches removing the functional structure, having the inner diameter, from the body structure (Rapacki: graspers or forceps are used for the removal of 110, paragraph 0132; physician can remove the flow control device after therapeutic agent or lung dose has been instilled or administered), prior to the administering the inhaled drug to the patient (Fields: therapeutic agent can be delivered to targeted lung region either before or after an attempt is made to bronchially isolate the targeted lung region using a bronchial isolation device, or without bronchial isolation, paragraph 0084); and placing a second functional element (Rapacki: one or more flow control devices can be deployed, paragraph 0285), having a second inner diameter (Rapacki: one or more flow control devices can be deployed, paragraph 0285; second device has an inner diameter, Figs 6A-6B), in the body structure, prior to the administering the inhaled drug to the patient (Rapacki: 110 is deployed through a catheter, deployed to target location through trachea of patient, paragraph 0198; catheter enables instillation of therapeutic agents into distal side of flow control device, paragraph 0171; therapeutic agent could be instilled through a dilator device, paragraph 0342; 110 can be placed in the patient before therapeutic agent or lung dose can be instilled or 
Regarding Claim 24, Rapacki-De Backer-Fields combination teaches the first inner diameter is greater than the second inner diameter (Rapacki: inner diameter of 631 determines level of narrowing, Figs 6A-6B; flow control device has fluid flow regulation characteristics that can be varied based upon design, configured to permit flow in two directions, one direction, completely restrict flow in any direction, or any combination, paragraph 0119; dimensions of 110 can vary based upon bronchial passageway in which 110 is configured to be implanted, paragraph 0136; cracking pressure can be varied by changing durometer, diameter of valve, length of slit, angle, depth, or shape of taper feature, or thickness of valve, paragraph 0172; the flow control devices can vary in diameter and thus, depending on the design, the first inner diameter can be greater than the second inner diameter to accommodate for the size of different bronchial passageways in the respiratory system of the patient).
Regarding Claim 28, Rapacki-De Backer-Fields combination teaches removing the second functional element (Rapacki: graspers or forceps are used for the removal of 110, paragraph 0132) from the body structure and placing the functional element (Rapacki: one or more flow control devices can be deployed, paragraph 0285) in the body structure after the administering the inhaled drug to the patient (Rapacki: 110 is deployed through a catheter, deployed to target location through trachea of patient, paragraph 0198; catheter enables instillation of therapeutic agents into distal side of flow control device, paragraph 0171; therapeutic agent could be instilled through a dilator device, paragraph 0342; placement of flow control device can be done after administering inhaled drug or therapeutic agents from previous 
Regarding Claim 33, Rapacki-De Backer-Fields combination teaches the at least one device is a configurable device (Rapacki: inner diameter of 631 determines level of narrowing, Figs 6A-6B; flow control device has fluid flow regulation characteristics that can be varied based upon design, configured to permit flow in two directions, one direction, completely restrict flow in any direction, or any combination, paragraph 0119; dimensions of 110 can vary based upon bronchial passageway in which 110 is configured to be implanted, paragraph 0136; cracking pressure can be varied by changing durometer, diameter of valve, length of slit, angle, depth, or shape of taper feature, or thickness of valve, paragraph 0172), and wherein the one or more walls of the functional structure are configured to transition between an open state and a narrowed state (Rapacki: valve has flaps that can open and close with respect to one another, paragraph 0130; 110 is shown to be inside an airway passage in the lung and is obstructing or narrowing the airway passage, Fig 1; 110 shows the flaps 631 that open and close, Figs 6A and 6B; the opening and closing of the valve can produce an open state and narrowed state; shape of valve narrows towards opening when closed, Figs 6A-6B).
Regarding Claim 34, Rapacki-De Backer-Fields combination teaches the transition between the open state and the narrowed state is in response to an external stimulus (Rapacki: fluid flow is permitted only above a certain cracking pressure, dilation device can be manually inserted to vary flow properties of flow device, paragraph 0119).
Regarding Claim 38, Rapacki-De Backer-Fields combination teaches transitioning the functional element to one of the open state and the narrowed state prior to the administering the 
Regarding Claim 59, Rapacki-De Backer-Fields combination teaches the body structure comprises an outer surface (Rapacki: outer surface of 637, 615, and/or 618, Figs 6A-6B) comprising one or more anatomy-engagement surfaces (Rapacki: surfaces of 637, 615, and/or 618 which engages the patient airway passage, Figs 6A-6B; 615 provides seal with internal walls of body passageway, 618 anchors 110 within body passageway, paragraph 0123) or contact points (Rapacki: contact points on 637 and/or 618, Figs 6A-6B) that conform to a contour of the at least one airway passage (Rapacki: diameter of bronchial passageway can be measured through CT scan, paragraph 0287; dimensions of 110 can vary based upon bronchial passageway in which 110 is configured to be implanted, paragraph 0136; cracking pressure can be varied by 
Regarding Claim 60, Rapacki-De Backer-Fields combination teaches based on at least one of the first computer model, the at least one diseased region of the lung, the  at least one healthy regions of the lung (Rapacki: physician or technician evaluates diseased area of patient’s lung, physician or technician determines targeted lung region and then determines the bronchial passageways that provide airflow to targeted lung region, paragraph 0285; diameter of bronchial passageway can be measured through CT scan, paragraph 0287; De Backer: HRCT scans can then be converted into patient-specific 3D computer models, Page 14, Lines 7-20; modeling by a computer the air flow through the airway using the three-dimensional structural model, Page 17, Lines 20-29), determining a level of narrowing of the channel for the at least one device for the at least one airway passage (Rapacki: as known to those skill in the art, diameter of internal lumen for a specific bronchial passageway can vary based on location and can vary from patient to patient, paragraph 0117; flow control device has fluid flow regulation characteristics that can be varied based upon design, configured to permit flow in two directions, one direction, completely restrict flow in any direction, or any combination, paragraph 0119; dimensions of 110 can vary based upon bronchial passageway in which 110 is configured to be implanted, paragraph 0136; cracking pressure can be varied by changing durometer, diameter of valve, length of slit, angle, depth, or shape of taper feature, or thickness of valve, paragraph 0172; there are numerous ways to go about designing the flow control device in order to obtain a desired level of narrowing of the airway passage); and, based on the level of narrowing of the channel for the at least one device for the at least one airway passage, adjusting a position of the one or more walls of the functional structure (Rapacki: inner diameter of 631 determines level of 
Regarding Claim 70, Rapacki-De Backer-Fields combination teaches the at least one device is one of a stent, a splint, a graft or a valve (Rapacki: 110 is a valve, Figs 6A-6B; flow control device is stented, paragraph 0118).  
Regarding Claim 107, Rapacki-De Backer-Fields combination teaches the at least one device is a configurable device configured to transition between an open state and a narrowed state, wherein the open state is configured to maintain airflow in the at least one airway passage (Rapacki: valve has flaps that can open and close with respect to one another, paragraph 0130; 110 is shown to be inside an airway passage in the lung and is obstructing or narrowing the airway passage, Fig 1; 110 shows the flaps 631 that open and close, Figs 6A and 6B; the opening and closing of the valve can produce an open state and narrowed state; shape of valve narrows towards opening when closed, Figs 6A-6B).
Claim 61, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al. (US 2004/0060563), De Backer (WO 2014/125059), and Fields et al. (US 2003/0228344) as applied to Claim 13, and in further view of Boyden et al. (US 2008/0058633).
Regarding Claim 61, Rapacki-De Backer-Fields combination teaches the claimed invention of Claim 13.  Rapacki-De Backer-Fields combination also teaches manufacturing at 
Rapacki-De Backer-Fields combination fails to teach manufacturing at least part of the at least one device, wherein manufacturing at least part of the at least one device comprises manufacturing at least part of the at least one device using at least one of direct additive manufacturing and or indirect additive manufacturing.
However, Boyden, reasonably pertinent to the problem of rapid prototyping of the device, teaches methods, apparatuses, computer program products, devices, and systems accepting 3-D blood vessel data (Abstract) including manufacturing at least part of the at least one device (custom-fitted blood vessel sleeve partly based on anatomical blood vessel data, paragraph 0159), wherein manufacturing at least part of the at least one device comprises manufacturing at least part of the at least one device using at least one of direct additive manufacturing and or indirect additive manufacturing (rapid-prototyping may include additive fabrication, paragraph 0160) to form objects with any geometric complexity or intricacy without the need of elaborate machine setup or final assembly (paragraph 0160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the flow control device of Rapacki-De Backer-Fields combination manufactured, at least in part, using additive manufacturing, as taught by Boyden, to form objects with any geometric complexity or intricacy without the need of elaborate machine setup or final assembly (Boyden: paragraph 0160).  Since Rapacki already teaches the need to design the flow control device to fit the size of the patient’s bronchial passageways and De Backer teaches the need to have a 3D computer model of the lung, it is clear that the incorporation of Boyden would allow for easier manufacturing of custom flow 
Regarding Claim 63, Rapacki-De Backer-Fields combination teaches the claimed invention of Claim 13.  Rapacki-De Backer-Fields combination also teaches the use of a computer program or computer program product directly loadable into the internal memory of a computer (De Backer: Page 9, Lines 32-35).  
Rapacki-De Backer-Fields combination fails to teach selecting the at least one device from a library of devices of different shapes and/or sizes, wherein selecting the at least one device from the library of devices of different shapes and/or sizes is based on at least one dimension of the at least one airway passage.
However, Boyden, reasonably pertinent to the problem of storing and retrieving 3-D data of a patient, teaches methods, apparatuses, computer program products, devices, and systems accepting 3-D blood vessel data (Abstract) including selecting the at least one device from a library of devices of different shapes and/or sizes (healthcare provider may select an appropriate custom-fitted blood vessel sleeve among a set of custom-fitted blood vessel sleeves, paragraph 0175; 1206, 1204, 1220, and/or 1202 can present specifications for a blood vessel sleeve and specifications for an indicator of the size of the sleeve in case where health care provide desires to select one of a set of custom-fitted blood vessel sleeves, paragraph 0243; many examples of databases may be used in connection with at least one device, three-dimensional modeling unit, and/or sleeve-fitting unit, paragraph 0067; anatomical blood vessel data may be stored in virtually any type of memory, paragraph 0196), wherein selecting the at least one device from the library of devices of different shapes and/or sizes is based on at least one dimension of the at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a library or database storing the 3-D data of the patient’s respiratory system and/or the flow control device of Rapacki-De Backer-Fields combination, as taught by Boyden, to allow the health care provider to access via a user interface 3-D data from various imaging systems (Boyden: paragraph 0204), to select the appropriate custom-fitted device from a set of preset custom-fitted devices (Boyden: paragraph 0175), and to allow for storage of the data on a memory for later use (Boyden: paragraph 0196).  Having a library or database helps the health care provider to store patient data so that the health care provider can access the data again later in the future.  Additionally, having a library of devices with different sizes and/or shapes makes the selection of the flow control device more convenient for the health care provider since the health care provider would have preset sizes and/or shapes already present that can be used for a patient.  The health care provider can also make slight modifications or alterations to the preset sizes and/or shapes which makes the selection and choice of a flow control device easier and faster.




However, Boyden, reasonably pertinent to the problem of storing and retrieving 3-D data of a patient, teaches methods, apparatuses, computer program products, devices, and systems accepting 3-D blood vessel data (Abstract) including selecting the at least one device from a library of devices of different shapes and/or sizes (healthcare provider may select an appropriate custom-fitted blood vessel sleeve among a set of custom-fitted blood vessel sleeves, paragraph 0175; 1206, 1204, 1220, and/or 1202 can present specifications for a blood vessel sleeve and specifications for an indicator of the size of the sleeve in case where health care provide desires to select one of a set of custom-fitted blood vessel sleeves, paragraph 0243; many examples of databases may be used in connection with at least one device, three-dimensional modeling unit, and/or sleeve-fitting unit, paragraph 0067; anatomical blood vessel data may be stored in virtually any type of memory, paragraph 0196); and wherein selecting the at least one device from the library of devices of different shapes and/or sizes is based on the determined level of narrowing of the channel for the at least one device for the at least one airway passage (1002 is narrowing the aneurysm 1000, Fig 10; 1206, 1204, 1220, and/or 1202 can present specifications for a blood vessel sleeve and specifications for an indicator of the size of the sleeve in case where health care provide desires to select one of a set of custom-fitted blood vessel sleeves, paragraph 0243) to allow the health care provide to access via a user interface 3-D data from various imaging systems (paragraph 0204), to select the appropriate custom-fitted device from a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a library or database storing the 3-D data of the patient’s respiratory system and/or the flow control device of Rapacki-De Backer-Fields combination, as taught by Boyden, to allow the health care provider to access via a user interface 3-D data from various imaging systems (Boyden: paragraph 0204), to select the appropriate custom-fitted device from a set of preset custom-fitted devices (Boyden: paragraph 0175), and to allow for storage of the data on a memory for later use (Boyden: paragraph 0196).  Having a library or database helps the health care provider to store patient data so that the health care provider can access the data again later in the future.  Additionally, having a library of devices with different sizes and/or shapes makes the selection of the flow control device more convenient for the health care provider since the health care provider would have preset sizes and/or shapes already present that can be used for a patient.  The health care provider can also make slight modifications or alterations to the preset sizes and/or shapes which makes the selection and choice of a flow control device easier and faster.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including flow control devices within the lung similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            

/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773